Title: To Thomas Jefferson from James Monroe, 26 August 1824
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Oak hill,
Augt 26. 1824
The death of Dr Foushee has forced on me very reluctantly, the appointment of some person to fill his place, in the p: office at Richmond. I feel this, from the number of applicants, several of whom are particular friends, but more especially from the interest which I know you take in favor of Col. B. Peyton, who is now with me, & the distress it gives me to reject any of them. I mentiond to you on a former occasion, on an intimation from you, in favor of Col: Peyton, the claims of Govr Preston, and the calculation I was apprized he made, on this office, without any special pledge from me at the time, in case the vacancy should occur during my Service. The circumstances on which he relied were these. He had been severely wounded in an action on the northern frontier, in the late war, his thigh being broken, & the enemy pressing & he relaxing on a litter, he was thrown from it, & his thigh broken again. As soon as he could be brought home, he was taken by his brother, & brought to my house in washington, where we had much conversation, relative to his situation & circumstances, as well as on mine, & in which I gave him assurance of my good offices, for any object which he might have in view. This was glancd at. I was then in the dept of State. I had a hope at the time of our communication, that some other provision might have been made for him, and that such would have been my situation, in other respects, as to leave me at liberty, to perform what would have been very gratifying to me, a complyance with your wishes. The case is however different, & under circumstances which will I trust be satisfactory to you. It is proper for me further to add, in profound confidence, that among the other applications, one has been made by a person of great consideration, respecting whom, in competition with any other person, I cannot consult you. That forms another difficulty which would be felt, if Col: Preston  was out of the question. I shall treat Col: Peyton with every degree of kindness, & communicate with him freely on the subject of his visit.with very great respect & sincere regard I am your friendJames Monroe